SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

470
CAF 13-01932
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF CANDIE A. FOSTER,
PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

ANDREW J. FOSTER, RESPONDENT-RESPONDENT.


PAUL M. DEEP, UTICA, FOR PETITIONER-APPELLANT.

COHEN & COHEN LLP, UTICA (RICHARD A. COHEN OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

JOHN J. RASPANTE, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Randal
B. Caldwell, J.), entered October 11, 2013 in a proceeding pursuant to
Family Court Act article 6. The order denied the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner mother appeals from an order denying her
petition, following a hearing, seeking to modify a prior custody order
that, inter alia, granted primary physical custody of the subject
child to respondent father. “A party seeking a change in an
established custody arrangement must show a change in circumstances
[that] reflects a real need for change to ensure the best interest[s]
of the child” (Matter of Gross v Gross, 119 AD3d 1453, 1453 [internal
quotation marks omitted]). Contrary to the mother’s contention, we
conclude that Family Court’s determination that she failed to meet
that burden has a sound and substantial basis in the record (see
Matter of Rauch v Keller, 77 AD3d 1409, 1410).




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court